Case 6:19-cv-00114-JDK-KNM Document 140 Filed 03/23/21 Page 1 of 2 PageID #: 1081




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

 RICHARD SCOTT SHAFER,                       §
                                             §
       Plaintiff,                            §
                                             §
 v.                                          §    Case No. 6:19-cv-114-JDK-KNM
                                             §
 BRYAN COLLIER, et al.,                      §
                                             §
       Defendant.                            §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Richard Scott Shafer, a prisoner within the Texas Department of

  Criminal Justice (TDCJ), proceeding pro se, filed this civil rights lawsuit pursuant to

  42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K. Nicole

  Mitchell for findings of fact, conclusions of law, and recommendations for disposition.

  Before the Court are Defendants Julie Bales and Kevin Thomas’s motion to dismiss

  under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) (Docket No. 94).

        On January 21, 2021, Judge Mitchell issued a Report recommending that the

  Court grant Defendants’ motion to dismiss and that Plaintiff’s claims against these

  Defendants be dismissed with prejudice. Docket No. 132. A copy of this Report was

  sent to Plaintiff, but no objections have been filed. Docket No. 137.

        This Court reviews the findings and conclusions of the Magistrate Judge de

  novo only if a party objects within fourteen days of service of the Report and

  Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

  examines the entire record and makes an independent assessment under the law.



                                            1
Case 6:19-cv-00114-JDK-KNM Document 140 Filed 03/23/21 Page 2 of 2 PageID #: 1082




  Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

  superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

  file objections from ten to fourteen days).

        Here, Plaintiff did not object in the prescribed period. The Court therefore

  reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

  reviews the legal conclusions to determine whether they are contrary to law. See

  United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

  918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

  standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

        Having reviewed the Magistrate Judge’s Report and the record in this case,

  the Court finds no clear error or abuse of discretion and no conclusions contrary to

  law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

  United States Magistrate Judge (Docket No. 132) as the findings of this Court. The

  Court hereby GRANTS Defendants Bales and Thomas’s motion to dismiss (Docket

  No. 94) and DISMISSES Plaintiff’s claims against these Defendants WITH

  PREJUDICE. Defendants Bales and Thomas are dismissed as parties to this case.

        The dismissal of these claims and parties has no effect on the remaining claims

  and parties in this lawsuit.

         So ORDERED and SIGNED this 23rd day of March, 2021.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                                2
